Judgment unanimously affirmed. Memorandum: Pursuant to the direction of this Court (People v Chrysler, 233 AD2d 928), defendant was assigned new counsel and County Court heard oral argument on the motion of defendant to withdraw his guilty plea. The record of that proceeding establishes that defendant was given a reasonable opportunity to advance his contentions, and we conclude that the court did not abuse its discretion in denying the motion (see, People v Tinsley, 35 NY2d 926, 927; People v Parker, 222 AD2d 1104, lv denied 87 NY2d 1023).
There is no merit to the contention that, during his plea allocution, defendant raised the possibility of an intoxication defense and that the court therefore erred in accepting his guilty plea without making further inquiry (cf., People v Lopez, 71 NY2d 662, 666-668). (Resubmission of Appeal from Judgment of Erie County Court, Rogowski, J.—Grand Larceny, 3rd Degree.) Present—Green, J. P., Pine, Callahan and Doerr, JJ.